Title: To Alexander Hamilton from Nathan Rice, 23 June 1799
From: Rice, Nathan
To: Hamilton, Alexander


Sir
Hingham [Massachusetts] June 23d 1799

I have visited Taunton, Dighton, & Sommerset for the purpose of selecting the most eligible spot for a regimental rendezvous; I am decidedly in favour of Sommerset: It not only embraces the objects which induced you to fix on that spot, but is besides a most healthy situation, in the neighbourhood of a fertile country, abounding with provisions and sufficiently retired, to afford ample opportunity, for training and disciplining a young regiment.
I have not yet received returns from the officers superintending districts, but I have reason to believe there are about one hundred recruits engaged. The service most certainly suffers for the want of officers, there are I believe ten or twelve vacances now in my regiment. I have directed my Quarter master to apply to Mr. Williams for the arms, & as soon as the Cloathing is compleated shall order the recruits to the district rendezvous, & from thence, when Tents arrive to the rendezvous of the regiment.
With the highest respect I am your obt Servt
N: Rice
Major Genl Hamilton
